Appellant was convicted of violating the local option law and allotted two years confinement in the penitentiary.
The only question suggested for revision is the alleged unconstitutionality of the local option law in that it is invalid because it authorizes the declaration of the result of the vote and ordering its publication by the Commissioners Court. The proposition is made that this is a judicial act, and, therefore, not within the authority of the Legislature to grant to the Commissioners Court. We are of opinion that this proposition is not sound. It is not a judicial act as contended by appellant. It is ministerial. The Legislature had the power to authorize the Commissioners Court to declare the result of this election and order its publication. This does not determine the matter judicially. It only declares the result as found upon the face of the returns. The Commissioners Court would have no authority to go into the ballot boxes and count the votes to determine the matter. That only could be done where there was a contest, in the proper tribunal, in case the election was contested. This must be done by a direct proceeding as provided by the statute. The Commissioners Court simply determines the fact from the face of the returns the result of the election. In all elections there must be some means provided to ascertain and declare the result. This is made up from the face of the returns as reported by the election officers, and is not judicial but ministerial.
We have not thought it necessary to go into a detailed discussion of this matter, but believing that the contention of appellant to be unsound, the judgment will be affirmed.
Affirmed.
                          ON REHEARING.                         April 10, 1918.